                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

KIRBY     RAMBO    COLLECTIONS,
INC.,

            Plaintiff,

v.                                     Case No:   2:18-cv-180-FtM-29CM

LEE COUNTY,

            Defendant.


                             OPINION AND ORDER

        This matter comes before the Court on plaintiff’s Motion to

Grant Plaintiff Leave to Amend Complaint (Doc. #39) filed on

September 14, 2018.        Defendant filed a Response in Opposition

(Doc.    #41)   arguing   that   the    amendments   would   be   futile,   and

plaintiff filed an authorized Reply (Doc. #45).              For the reasons

set forth below, the motion is granted in part and denied in part.

                                         I.

        When considering a motion to amend a pleading, the Court

“should freely give leave when justice so requires.”              Fed. R. Civ.

P. 15(a)(2).      “Because justice does not require district courts

to waste their time on hopeless cases,” Mizzaro v. Home Depot,

Inc., 544 F.3d 1230, 1255 (11th Cir. 2008), leave to amend may be

denied if the amendment will be futile, Foman v. Davis, 371 U.S.

178, 182 (1962).      “Leave to amend a complaint is futile when the
complaint as amended would still be properly dismissed or be

immediately   subject   to    summary    judgment    for    the   defendant.”

Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007) (citing

Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir.

2004)).

                                       II.

     A. Count I:    Declaratory Judgment

     Count I of the proposed Amended Complaint adds a declaratory

judgment   claim    seeking   five    specific   declarations      about   the

Sculpture.    (Doc. #39-1, ¶ 113 & p. 20.)          Defendant asserts that

the Court lacks subject matter jurisdiction over all the requested

declarations because there are insufficient allegations of an

actual case or controversy between the parties, as required by 28

U.S.C. § 2201.      (Doc. #41, p. 7.)        Defendant also asserts that

there is no subject matter jurisdiction over the last two requested

declarations because they simply seek general propositions and

thus fail to state a claim upon which relief may be granted.

     The Declaratory Judgment Act gives federal district courts

the power to declare the rights and legal relations of parties

“[i]n a case of actual controversy within its jurisdiction.” 28

U.S.C. § 2201(a).    But the Declaratory Judgment Act does not itself

confer jurisdiction upon the federal courts.               Fastcase, Inc. v.

Lawriter, LLC, 907 F.3d 1335, 1340 (11th Cir. 2018) (citing Stuart




                                     - 2 -
Weitzman, LLC v. Microcomputer Res., Inc., 542 F.3d 859, 861-62

(11th Cir. 2008)).

            Rather, it “allow[s] parties to precipitate
            suits that otherwise might need to wait for
            the declaratory relief defendant to bring a
            coercive action.” Household Bank v. JFS Grp.,
            320   F.3d  1249,   1253  (11th   Cir.  2003)
            (alteration in original) (citing Gulf States
            Paper Corp. v. Ingram, 811 F.2d 1464, 1467
            (11th Cir. 1987)). Accordingly, “we do not
            look to the face of the declaratory judgment
            complaint in order to determine the presence
            of a federal question.” Stuart Weitzman, 542
            F.3d at 862 (quoting Hudson Ins. Co. v. Am.
            Elec. Corp., 957 F.2d 826, 828 (11th Cir.
            1992) ). Instead, we “must determine whether
            or not the cause of action anticipated by the
            declaratory judgment plaintiff arises under
            federal law.” Id.

Fastcase, Inc., 907 F.3d at 1340.           The Copyright claims in Counts

II   and   III   of   the   proposed    Amended   Complaint     establish   the

necessary jurisdictional basis.

      While the Court has subject matter jurisdiction over the

proposed declaratory judgment claim, Count I must still state a

plausible cause of action or else the amendment would be futile.

“As with any federal suit, when a party seeks declaratory relief,

the courts are required to examine whether there is an ‘actual

controversy,’     without     which     a   declaration   may    not   issue.”

Gagliardi v. TJCV Land Tr., 889 F.3d 728, 735 (11th Cir. 2018).

While there is no bright-line rule for whether a dispute satisfies




                                       - 3 -
this   requirement,    the   Supreme    Court   has   articulated    relevant

factors:

            Our decisions have required that the dispute
            be definite and concrete, touching the legal
            relations of parties having adverse legal
            interests; and that it be real and substantial
            and admit of specific relief through a decree
            of a conclusive character, as distinguished
            from an opinion advising what the law would be
            upon a hypothetical state of facts. . . .
            Basically, the question in each case is
            whether the facts alleged, under all the
            circumstances,   show    that    there  is   a
            substantial   controversy,    between  parties
            having adverse legal interests, of sufficient
            immediacy and reality to warrant the issuance
            of a declaratory judgment.

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)

(quotations and citations omitted).             The Court finds from the

totality of the circumstances alleged and incorporated into Count

I that the claim rises to the level of a plausible case or

controversy.

       B. Counts II and III:    Copyright Infringement

       Defendant asserts that allowing Counts II and III to be

included in an amended complaint would be futile because each would

be subject to dismissal since each disregards the distinction

between    copyright   rights   and    ownership   rights.    This    is   so,

defendant asserts, because Exhibit A to the proposed Amended

Complaint admits that Lee County owns the Sculpture, and thus Lee

County has the rights attendant to such ownership.




                                      - 4 -
     The Court does not read the sentences quoted by defendant

from Exhibit A to be an admission of ownership by Lee County.

Saying a contract was entered into with the Visitors Bureau to

build a sculpture does not address the ownership of the resulting

sculpture,   particularly        since    the   very    next     sentence    asserts

plaintiff would retain ownership of the vehicle.                    Defendant has

not shown that allowing the two federal copyright claims would be

futile    because   it   has     not   shown    that    the     proposed    pleading

establishes its ownership of the Sculpture.

     C. Count IV and V:         Conversion and Replevin

     Defendant asserts that allowing Counts IV (conversion) and V

(replevin) to be included in an amended complaint would be futile

because each would be subject to dismissal for several reasons.

The Court addresses each.

     Defendant first argues that each claim requires plaintiff to

own the Sculpture, but that plaintiff’s Exhibit A contradicts such

an ownership claim.            As stated above, the Court rejects the

argument that the proposed amended complaint establishes ownership

of the Sculpture by Lee County.

     Defendant next argues that both counts would be subject to

dismissal because plaintiff’s ownership is based on an unwritten

agreement with Lee County.             The Court agrees that the proposed

Amended    Complaint     makes    no     reference     to   a   relevant     written




                                       - 5 -
agreement and is most fairly construed to allege the existence of

only an oral agreement as to the ownership of the Sculpture.                See

Amended Complaint, Doc. #39-1, ¶¶ 31-32, 33 (stating that there is

no written agreement).     Given this pleading, defendant asserts

that dismissal would be required because it enjoys sovereign

immunity from claims based upon an oral contract.

     Both conversion and replevin are possessory actions which may

only be brought by someone with ownership/possessory rights.                See

Warshall   v.   Price,   629     So.   2d   903,     904     (Fla.   4th    DCA

1993)(“Conversion is an act of dominion wrongfully asserted over

another's property inconsistent with his ownership therein.”);

Rinzler v. Carson, 262 So. 2d 661, 664 (Fla. 1972) (“Replevin is

a possessory action and the plaintiff must establish his right of

possession as of the time of the filing of his suit.”)               Thus, the

basis for plaintiff’s rights in the Sculpture is an element of

both causes of action.

     It is certainly correct that in Florida, sovereign immunity

is the rule rather than the exception.             Town of Gulf Stream v.

Palm Beach County, 206 So. 3d 721, 725 (Fla. 4th DCA 2016).

However, Florida “has explicitly waived sovereign immunity in

tort,” Pan-Am Tobacco Corp. v. Dep't of Corr., 471 So. 2d 4, 5

(Fla. 1984), and implicitly waived sovereign immunity for suits on

express,   written   contracts    into    which    the     state   agency   has




                                  - 6 -
statutory authority to enter.          Id.; County of Brevard v. Miorelli

Eng'g, Inc., 703 So. 2d 1049, 1050 (Fla. 1997).               It is undisputed

that Florida has not waived sovereign immunity for actions based

on oral contracts, and plaintiff concedes that sovereign immunity

bars the enforcement of unwritten, oral agreements.              See Doc. #45,

p. 4 (“Defendant is a local government. Consequently, the purported

‘contract’ between the parties is unenforceable.”).

      While actions for conversion and replevin sound in tort 1, the

right to possession/ownership alleged in these particular counts

are based solely on an alleged oral contract with the County.

Defendant argues that plaintiff cannot demonstrate a possessory

interest in the sculpture without relying on the alleged oral

agreement,    which   is     not   enforceable   against   a    state   entity.

Defendant argues that while Florida has waived sovereign immunity

for torts, the waiver is inapplicable where one of the elements of

the   tort   relies   upon    an   oral   agreement   which    is   subject   to

sovereign immunity.




      1“Replevin is very similar to an action for conversion, which
is unquestionably a tort.” James v. Jacksonville Bulk Mail Ctr.,
No. 3:06-CV-1120-J-34JRK, 2009 WL 2901197, at *5 (M.D. Fla. Sept.
4, 2009). See also Williams Mgmt. Enters., Inc. v. Buonauro, 489
So. 2d 160, 161 (Fla. 5th DCA 1986) (replevin and conversion are
“ex delicto actions”).




                                      - 7 -
     Defendant appears to be correct.      Southern Roadbuilders, Inc.

v. Lee County, 495 So. 2d 189, 190 (Fla. 2d DCA 1986) held that

sovereign immunity barred a breach of contract claim based on an

oral contract with Lee County, as well as claims of quantum meruit

and job specifications based on the same oral contract.      Plaintiff

points out that in this case defendant’s position on the oral

contract has morphed over time.     In the Reply, plaintiff argues

that “Defendant improperly takes both positions in this case when

it is convenient for Defendant: when discussing the copyright

infringement claims set forth against Defendant, Defendant argues

it owns the physical Sculpture based on the selective enforcement

of an oral agreement between the parties; then, when discussing

the conversion or replevin counts set forth in Plaintiff’s proposed

First Amended Complaint, Defendant argues the exact same oral

agreement is unenforceable against Defendant based on the doctrine

of sovereign immunity. It is either one or the other.”       (Doc. #45,

p. 2.)      Defendant did previously argue that its use of the

sculpture    was   “clearly   implicitly     licensed   or   otherwise

authorized”, but Lee County also denied then and denies now that

plaintiff owned a valid copyright or that there exists a written

agreement.    (Doc. #11-1, p. 3.)   The Florida Supreme Court has

held that such inconsistency will not defeat a claim for sovereign

immunity.




                                - 8 -
          We decline to hold that the doctrines of
          waiver and estoppel can be used to defeat the
          express terms of the contract. Otherwise, the
          requirement of Pan Am that there first be an
          express written contract before there can be
          a waiver of sovereign immunity would be an
          empty one.     An unscrupulous or careless
          government employee could alter or waive the
          terms of the written agreement, thereby
          leaving   the   sovereign  with   potentially
          unlimited liability.

Cty. of Brevard v. Miorelli Eng'g, Inc., 703 So. 2d 1049, 1051

(Fla. 1997), approving Southern Roadbuilders, Inc. v. Lee County,

495 So. 2d 189, 190 (Fla. 2d DCA 1986).      Accordingly, plaintiff

will not be allowed to file an amended complaint which includes

conversion or replevin claims.

     Defendant also argues that Count IV would be futile because

plaintiff failed to comply with conditions precedent to provide

pre-suit notice containing factual support.    The proposed Amended

Complaint alleges that “[o]n December 12, 2017, in compliance with

section 768.28(6)(d), Florida Statutes, Plaintiff presented notice

of a claim, in writing, to Defendant by U.S. Certified Mail, Return

Receipt Requested.”     (Doc. #39-1, ¶ 7.)    This is all that is

required in the Amended Complaint at this stage of the proceedings.

Fed. R. Civ. P. 9(c).

     Accordingly, it is hereby

     ORDERED:




                                 - 9 -
     1. Plaintiff’s   Motion   to   Grant   Plaintiff   Leave    to    Amend

        Complaint (Doc. #39) is GRANTED IN PART AND DENIED IN PART.

        Plaintiff may file a First Amended Complaint separately on

        the docket within SEVEN (7) DAYS of this Opinion and Order,

        but that amended complaint may not include a conversion or

        replevin count.

     2. Defendant's Motion for Judgment on the Pleadings (Doc. #36)

        is DENIED as moot.

     DONE and ORDERED at Fort Myers, Florida, this              24th     day

of January, 2019.




Copies:
Counsel of Record




                                - 10 -
